Citation Nr: 0406618	
Decision Date: 03/12/04    Archive Date: 03/19/04	

DOCKET NO.  04-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic heart 
disorder. 

2.  Entitlement to service connection for a chronic kidney 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had periods of active service from May 10, 1946, 
to September 1, 1950, and from September 22, 1950, to 
September 22, 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
VARO in Wichita, Kansas, which denied service connection for 
the disabilities at issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claims and the evidence necessary to substantiate those 
claims.

2.  The veteran's current heart disorder has not been shown 
by the competent evidence to be related to service by way of 
incurrence or aggravation.

3.  The veteran's current kidney disorder has not been shown 
by the competent evidence to be related to service by way of 
incurrence or aggravation.


CONCLUSIONS OF LAW

1.  The veteran does not have a heart disorder which was 
incurred in or aggravated by his active service, or which may 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2003).

2.  A kidney disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (Regulations implementing the 
VCAA).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The file shows that by RO correspondence, the April 2003 
rating decision, and a December 2003 statement of the case, 
the veteran has been informed of the evidence necessary to 
substantiate his claim and his and VA's respective 
obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and 
VA examinations have been provided.  Also in December 2002 
and again in May 2003, the veteran was specifically provided 
with information regarding the VCAA and the types of evidence 
required to establish entitlement to the benefit sought.  In 
those communications, the veteran was advised what evidence 
he should submit and that VA would assist him in obtaining 
that evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Based on the specific notice provided to the 
veteran, the Board concludes that VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

The Board also finds that reasonable efforts have been made 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aide in 
substantiating the claims.  The veteran has been asked 
previously to submit the names of any private or VA medical 
care providers who treated him for the claimed disorders so 
that the RO could obtain any records identified.  The veteran 
responded to these requests, and pertinent records have been 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Finally, the Board notes that the veteran was afforded a 
comprehensive VA examination in November 2003 for the purpose 
of determining whether he has either a current heart and/or a 
kidney disorder that is related to service.  38 C.F.R. § 
3.159 (2003).  Accordingly, there is sufficient evidence to 
decide the claim.  The veteran was advised of the evidence he 
needed and was provided ample opportunity to submit or 
identify additional evidence or argument in support of his 
claim.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service, or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
which was chronic in service, or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b)  Savage v. 
Gober, 10 Vet. App. 494-97 (1997).  Evidence that relates the 
current disorder to service must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In addition, service connection may also be established for a 
chronic disease manifested to a compensable degree within the 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Heart disease and certain kidney 
disorders are chronic diseases with a presumptive period of 
one year.  38 C.F.R. §§ 3.307, 3.309.

A service connection claim must be accompanied by evidence 
that establishes that the claimant currently has a claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253, (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The medical evidence of record discloses the veteran 
currently has heart disease and kidney difficulties.  The 
veteran himself believes that they are attributable to his 
time on active duty.  While he earnestly believes this to be 
true, even an educated guess requires some evidentiary 
foundation to place the possibility of causation in equipoise 
with mere coincidence.  More specifically, with respect to 
any medical conjecture made on his part, the veteran has not 
been shown to possess the medical background required to 
provide such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The available service medical records include the report of 
separation examination in May 1949.  Blood pressure reading 
while sitting was 112/70.  Clinical examination of the heart 
was normal.  Separation examination in September 1951 also 
disclosed clinical evaluation of the heart to be normal.  At 
that time a blood pressure reading was taken of 128/76.  
Additional service medical records are without reference to 
heart disease or kidney problems.

The evidence of record also includes a copy of a May 1951 
communication from the veteran's Congressman to him in which 
it was indicated that the Congressman could not see why the 
Army "would have you where you are today.  It seems clear to 
me that if the advice of the doctors had been followed, you 
would at least not have been over there."  The Congressman 
indicated that he had taken the veteran's case before the 
Surgeon General and asked him to see that the veteran be 
called up again to determine what his physical status was.  
He indicated that if it was "like that stated on the forms 
you sent us, I think they should take measures to effect your 
release."  Elaboration was not provided.

The veteran has provided a June 2003 statement from a private 
cardiologist who stated that the veteran's cardiac and renal 
problems "have been thought to be attributable to 
atherosclerotic disease."  The physician went on to indicate 
that "neither can be related to the heart murmur that 
prompted his being turned down from military service, after 
being originally drafted.  In the absence of records from his 
military service, it is impossible for me to know whether he 
might have had systemic hypertension when he was discharged 
from the service and whether his coronary disease and renal 
problems developed as a consequence."  The physician 
indicated that it was notable that except for a very remote 
history of cigarette smoking, other risk factors for 
atherosclerotic disease seemed to have been notably absent in 
the veteran.  The physician stated "I suppose it might be 
safest to view [the veteran's] atherosclerotic disease as 
being 'as likely as not' related in part to his medical 
condition during his term of service."

Also of record is an August 2003 communication from another 
physician who stated that the veteran reported having been 
drafted into service and then having been found to have a 
heart murmur that prompted his being turned down for service.  
The physician stated "his [the veteran's] current cardiac and 
renal problems are thought to be secondary to his 
atherosclerotic process.  It is virtually impossible to know 
whether or not he had hypertension at the time of his 
discharge from the service and whether or not his cardiac and 
renal problems developed from this finding."  The physician 
noted that the veteran's risk factors from the development of 
the above problems were negligible.  He opined that with 
regard to the veteran's atherosclerotic disease, "this as 
likely as not, could be related to his medical conditions or 
his term of service."

The veteran was accorded a heart examination by VA in 
November 2003.  The claims folder, service medical records, 
and local records were reviewed by the examiner.  It was 
noted the veteran claimed he had a heart murmur prior to 
entry onto active duty and active duty aggravated the 
preexisting murmur.  The veteran further asserted that his 
current atherosclerotic heart disease and kidney failure were 
the result of aggravation of his heart murmur when he was on 
active duty.

The examiner stated that following review of the records, he 
found no documented history of hypertension, coronary artery 
disease, or heart murmur in the military service medical 
records.  The veteran's noted blood pressure readings were 
normal and his entry and separation physicals indicated 
normal heart examinations.  Further, on review of the more 
recent primary physician's notes from clinic visits, it was 
stated the veteran currently was not noted to have a heart 
murmur.  It was indicated he was currently seeking treatment 
for hypertension, coronary heart disease, and chronic renal 
insufficiency.  The veteran had several noted factors for 
coronary heart disease, including male gender, hypertension, 
hyperlipidemia, previous distant history of heavy cigarette 
smoking, with the veteran indicating that he smoked about 
three packs a day for 20 years.  The veteran also had a 
cardiac catheterization with stint replacement in 1990 with 
the stint being placed in the left anterior descending 
artery.  At that time a stress Cardiolite myocardial 
examination for evaluation of chest pain showed borderline 
changes of reversible ischemia in the infero apical wall of 
the left ventricle.  The physician referred to the June and 
August 2003 statements referred to above.  He noted that a 
more recent catheterization report indicated normal right 
heart pressure, normal left ventricle systolic performance, 
diffuse myocardial atherosclerosis with no significant 
obstructive lesions.

The examiner noted that the veteran claimed he had been told 
he had hypertension for which he received treatment in 1951 
and 1952.  The examiner noted, however, documentation was not 
provided by the available records.  The veteran also stated 
that he had been turned down by the draft in 1942 because of 
a heart murmur, but was later allowed to enlist in 1945.  The 
veteran claimed on being sent to Korea in 1950, he was told 
he was not physically fit for military duty because of a 
heart condition.  The examiner stated again, however, this 
documentation was not in the available records.  The veteran 
reported that he had a myocardial infarction in 1997 and 
another one in 1998, but the examiner indicated this was not 
in the available record.  The veteran reported that he first 
experienced chest pain at about age 25 and the examiner 
stated this would have been around 1969.

A diagnosis was made of coronary atherosclerotic heart 
disease.  The examiner stated the risk factors for developing 
cardiac disease included the veteran's male gender, 
hypertension, hyperlipidemia, and previous history of heavy 
cigarette smoking.  He stated that as far as the claim that 
the atherosclerotic heart disease and kidney failure were the 
result of aggravation of a heart murmur that the veteran 
claimed was aggravated by active duty service, "there is 
absolutely no medical nexus between heart murmur as causing 
atherosclerotic heart disease.  Heart murmurs do not cause or 
indicate coronary disease, and most are deemed as functional 
murmurs when found at an early age, and are of no clinical 
significance."  He stated there was no murmur on current 
examination.

The veteran was also provided with a hypertension examination 
by the same physician in November 2003.  Again, the claims 
file, the service medical records and local electronic 
medical records were reviewed.  The physician gave a current 
diagnosis of systemic hypertension with apparent fear 
control.  He stated that at the present time, "there was 
insufficient medical documentation to support a claim of 
hypertension during military service with no documented 
elevated blood pressures and no treatment or diagnosis during 
service."  It was noted the veteran also had current evidence 
of coronary artery disease and chronic renal insufficiency 
secondary to hypertension.

Based on a review of the evidence of record the Board finds 
the opinion from the VA physician to be much more probative 
than those proffered by the private physicians.  The private 
physicians did not have available to them the veteran's 
service medical records.  One of them noted that because of 
the absence of the service medical records, it was 
"impossible" for him to know whether the veteran might have 
had hypertension when he was discharged from service and 
whether the veteran's coronary disease and renal problems 
developed as a consequence thereafter.  The other physician 
stated in August 2003 that it was "virtually impossible" to 
know whether the veteran had hypertension at the time of 
discharge from service and whether or not his cardiac and 
renal problems had developed from that.  On the other hand, 
as noted in his report of examination, the VA physician had 
service medical records available, as well as the opinions 
from the private physicians.  The VA physician noted that the 
available service medical records revealed normal blood 
pressure readings with normal heart examinations on entry and 
separation physical examinations.  The undersigned notes that 
in Bloom v. West, 12 Vet. App. 185 (1999), the United States 
Court of Appeals for Veterans Claims held that a physician's 
opinion that the veteran's time as a prisoner of war "could 
have" precipitated the initial development of a lung 
condition, by itself, and unsupported and unexplained, was 
"purely speculative."  The Board notes the two private 
physicians each indicated it was almost virtually impossible 
to make more than a speculative medical opinion.  

As noted, the private physicians' comments were based 
exclusively on reports of history by the veteran, a history 
not supported by the contemporaneous evidence of record.  The 
examiners did not have the benefit of review of the veteran's 
medical records.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  A VA conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. Brown, 11 Vet. 
App. 345, 348 (1998).  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sandin v. 
Derwinski, 2 Vet. App. 97 (1992).  In essence, in this case 
the veteran's unsupported history lessens the value of the 
medical opinions rendered because the opinions were clearly 
based solely on history given by the veteran.

On the other hand, the medical evidence against the claim 
consists of the report of the VA examiner who examined the 
veteran in September 2003 and had the benefit of a review of 
the medical record including the service medical records.  
The examiner indicated that the claims file was reviewed by 
him and he specifically referred to the opinions of the 
private physicians.  The VA physician unequivocally concluded 
that the veteran's current heart disease and kidney problems 
were not attributable to his active service many years ago.

In summary, the Board concludes that the evidence fails to 
document that either a current heart disorder or a current 
kidney disorder is attributable to the veteran's active 
service.  Accordingly, the claims must be denied.  As to the 
question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance between the 
evidence for and against the claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for heart disease and a kidney disorder must be 
denied.


ORDER

Service connection for a chronic heart disorder is denied.

Service connection for a chronic kidney disorder is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



